COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ali Yazdchi v. Makansam Inc d/b/a Ideal Towing

Appellate case number:     01-20-00008-CV

Trial court case number: 1133779

Trial court:               County Civil Court at Law No. 3 of Harris County

        Appellant Ali Yazdchi, proceeding pro se, has been declared a vexatious litigant and is the
subject of more than one pre-filing order. The most recent pre-filing order was signed on January
15, 2016, in Ali Yazdchi v. Wells Fargo Bank, N.A., Cause No. 2 0 1 5 - 1 1 5 8 5 in the 2 1 5 t h
District Court of Harris County, Texas. See Office of Court Administration List of Vexatious
Litigants Subject to Pre-Filing Orders under Section 11.101, Civil Practice and Remedies Code,
available     at    https://www.txcourts.gov/media/1278447/Ali-Yazdchi-Case-No-2015-11585-
01_15_2016.pdf (last viewed on January 31, 2020); see also TEX. CIV. PRAC. & REM.
CODE § 11.104(b) (requiring office of court administration to maintain list and post list of
vexatious litigants on agency’s website); Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2
(Tex. App.—Houston [1st Dist.] 2006, no pet.) (taking judicial notice of Harris County record
of vexatious litigants). Another pre-filing order was signed July 15, 2015 in Ali Yazdchi v. BBVA
Compass Bank, Cause no. 2015-05657, in the 151st District Court of Harris County, Texas. See
Office of Court Administration List of Vexatious Litigants Subject to Pre-Filing Orders under
Section      11.101,      Civil     Practice      and     Remedies      Code,      available     at
https://www.txcourts.gov/media/1029372/Ali-Yazdchi-Case-No-2015-05657.pdf (last viewed on
January 31, 2020). And a third pre-filing order was signed on April 28, 2015, in Ali Yazdchi v.
Mike Jones and Sam Adama, Cause No. 2015-05013, in the 11th District Court of Harris County,
Texas. See Office of Court Administration List of Vexatious Litigants Subject to Pre-Filing
Orders under Section 11.101, Civil Practice and Remedies Code, available at
https://www.txcourts.gov/media/950960/Ali-Yazdchi-Case-No-2015-05013.pdf (last viewed on
January 31, 2020).

        A pre-filing order prohibits the litigant from filing new litigation in any court in the state
without permission from a local administrative judge in each new case. See TEX. CIV. PRAC. &
REM. CODE § 11.01. This same statutory scheme precludes the Clerk of this Court f ro m f i l i n g
an appeal presented by a vexatious litigant subject to a pre-filing order unless the litigant
first obtains an order from the local administrative judge permitting the filing, or the appeal is
from a pre-filing order designating the person a vexatious litigant. See T EX . C IV . P RAC . &
R EM . C ODE § 11.103(a). Appellant is not appealing from a pre-filing order designating him a
vexatious litigant. See id. at § 11.103(d).

        Accordingly, unless appellant files proof that he has obtained an order from the local
administrative judge permitting the filing of this appeal, this appeal may be dismissed for want
of jurisdiction without further notice. See T EX . C IV . P RAC . & R EM . C ODE § 11.103(a); TEX.
R. APP. P. 42.3(a), (c); see also Potts v. Burger, No. 01-14-00909-CV, 2015 WL 222125, at *1–2
(Tex. App.—Houston [1st Dist.] Jan. 15, 2015, no pet.) (dismissing appeal after notice and
opportunity to respond because appellant did not comply with statute requiring her to obtain proof
of order from appropriate local administrative judge permitting filing of appeal). Appellant’s
response, if any, is due to be filed with the Clerk of this Court within 10 days from the date of this
notice.

       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___February 4, 2020___